Title: To James Madison from Robert R. Livingston, 16 November 1795
From: Livingston, Robert R.
To: Madison, James


Dear SirClerMont 16th. Novr 1795.
I am much pleased to find from yours of the 10th. Augt. that your State are in sentiment with you & every other American patriot on the subject of the treaty. Here unhappily a greater diversity of sentiment prevails, or rather the violence of party stifles all sentiment. The leaders find an interest in deceiving the ignorant & those who have supported Mr. Jay are ready to catch at any thing to justify this to themselves. Under these circumstances a discussion of the merrits of the treaty became absolutly necessary in order to render those who realy wished to judge for themselves capable of resisting the falsehoods & sophisms of its advocates. I have therefore employed the little time [I] could spare in stating them in a plain & familiar stile, you have probably seen my observations under the signature of Cato which has produced some effect here; being compelled to send my drafts to New York to be copied for the press by a friend who could not readily read my writing; He has added many rediculous blunders to the errors that my hasty manner of writing led me into. Much might be added; for it is hardly possible to read this infamous compact without discovering new vices in it. Your assertion that similar terms would have been rejected by us even while labouring under the greatest embarrasments is fully verified by the instructions given to our commissioners for making a commercial treaty with Britain, in which, if my memory serves me, we absolutly preclude them from making any agreement unless our trade to the west Indias is left upon the footing it was before the war & urge as a reason for insisting upon this the advantages they derive from our commerce with Britain. But what now Sir is to be done? If Congress take no notice of the treaty they silently approve of measures ruinous to the country, & become partakers in the crime of violating the constitution, many parts of the treaty appearing to me direct infractions of it, unless the power of making treaties involves all the powers of government. If this is the true construction it is high time to make some change in it.
If agreeably to my Idea the commercial & various other parts of the treaty requires the sanction of Congress they may still prevent the most exceptionable parts from going into operation, but in the mean time fettered as you are by the Senate you will be able to do nothing to redress our accumulated injuries, & will probably incur the odium of having prevented the surrender of the posts & what they call a satisfaction for the plunder of our vessels. I look forward with impatience to the meeting of Congress In which I hope to see something better struck out than I have myself been able to contrive. It has now become absolutly necessary that those who wish well to their country should act in concert as the only means to counteract the party who are ready to sell it to Britain if they can thereby purchase power & influence. That the president means to resign is now I think well understood & that Jay was designed for his successor. Nothing can I think under the present circumstances give him a chance of success but the want of union among the republicans. The public attention should as soon as possible be turned on Mr. Jefferson who will I hope have no reluctance in being brought forward. A Candidate for Vice president shd also be fixed on, his weight & voice in the senate becomes important in the present situation of that body. In the choice of a candidate for this office I hope much deliberation will be used. If possible let a man who has a general & known character & who is not an enimy to the federal constitution be fixed upon. Decided antifederalizm will I think be a bar to any mans election. Whenever on due consideration you have come to a conclusion on this head be so obliging as to let me know it, that early measures may be taken here to forward your design.
Mr. Randolphs resignation & the causes of it have occasioned much speculation, a thousand stories are circulated by the British party relative to it. Fauchete’s Letter (like Caesars will) is made to speak any thing they think proper & the name of every man they wish to hunt down is inserted with the specific sum given to purchase him. I suppose I need not tell you that neither you nor Mr. Jefferson have esscaped. If you have any circumstantial details on this subject which it will not be improper to communicate I shd be glad to have them, that I may use them as an antidote to this poison. The delay of Mr. Randolphs promised publication is very injurious to him. I trust that no circumstance will induce him to suppress it which he can not now do without great injury to his character. Permit me my dear Sir to recommend my brother to your particular attention. You will meet in Congress. You will find in him good sense a considerable stock of classical knowledge & a very amiable disposition joined to the firmest republicanizm. As this is the first time of his appearing on the great political stage your advice & freindship may be peculiarly useful to him. I shall remove to New York by the last of this month at which place I shall sometimes hope to have the pleasure of hearing from you. I am Dear Sir with much essteem Your Most Obt hum: Servt
Robt R Livingston
